The Royce Fund Supplement to the Prospectus dated May 1, 2012 Royce Pennsylvania Mutual Fund Royce 100 Fund Royce Heritage Fund Royce Special Equity Multi-Cap Fund Royce Total Return Fund Royce Low-Priced Stock Fund Royce Premier Fund Royce Opportunity Fund Royce Special Equity Fund Royce Value Plus Fund Royce Value Fund Effective September 28, 2012, the minimum initial investment requirement of $1,000,000 relating to the Institutional Class shares of the Funds is not applicable to employer-sponsored Retirement Plans with plan level or omnibus accounts held on the books of a Fund.Retirement Plans include 401(k) plans, 457 plans, employer sponsored 403(b) plans, defined benefit pension plans, profit sharing plans, nonqualified deferred compensation plans, and other similar employer-sponsored retirement plans and rollover accounts from such plans to individual retirement vehicles, such as Traditional and Roth IRAs. Retirement Plans do not include individual retirement vehicles, such as Traditional and Roth IRAs, Coverdell Education Savings Accounts, individual 403(b)(7) custodian accounts, Keogh plans or Section 529 college savings accounts. The exception to the minimum initial investment does not apply to retail non-retirement accounts, SEPs, SARSEPs or SIMPLE IRAs. September 27, 2012 NOMIN-SUPP-0912
